       Case 1:17-cr-00232-EGS Document 180-1 Filed 04/24/20 Page 1 of 1




                                                     U.S. Department of Justice

                                                     Timothy J. Shea
                                                     United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     April 24, 2020
Via Email
Sidney Powell
2911 Turtle Creek Blvd., Suite 300
Dallas, TX 75219
Jesse Binnall
Harvey & Binnall, PLLC
717 King Street
Suite 300
Alexandria, VA 22314
                Re:   United States v. Michael T. Flynn, 17-cr-00232 (EGS)
Dear Counsel:
       Beginning in January 2020, at the direction of Attorney General William P. Barr, the
United States Attorney for the Eastern District of Missouri (“USA EDMO”) has been conducting
a review of the Michael T. Flynn investigation. The review by USA EDMO has involved the
analysis of reports related to the investigation along with communications and notes by Federal
Bureau of Investigation (“FBI”) personnel associated with the investigation.
       The enclosed documents were obtained and analyzed by USA EDMO in March and April
2020 and are provided to you as a result of this ongoing review; additional documents may be
forthcoming. These materials are covered by the Protective Order entered by the Court on
February 21, 2018.
                                                     Sincerely,
                                                   TIMOTHY J. SHEA
                                                   United States Attorney
                                               By:       /s/
                                                   Jocelyn Ballantine
                                                   Assistant United States Attorney

Enclosures
